934 So. 2d 548 (2006)
Jessie Levon DYSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1034.
District Court of Appeal of Florida, Third District.
June 7, 2006.
Rehearing Denied August 18, 2006.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Michael E. Hantman, Assistant Attorney General, for appellee.
Before LEVY and GREEN, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
Neither error nor harmful effect has been demonstrated in the points alleging trial error on this appeal.
We also reject the claim that the court improperly imposed a habitual felony offender sentence, based on defendant's commission of attempted first degree murder occurring in the same shooting spree, consecutive to, rather than concurrent with, a mandatory life in prison sentence for the first degree murder of another victim. Cheatham v. State, 659 So. 2d 287 (Fla. 3d DCA 1994), is exactly on point and mandates this result. See Downs v. State, 616 So. 2d 444 (Fla.1993); see also Roberts v. State, 923 So. 2d 578 (Fla. 5th DCA 2006); cf. State v. Ferreira, 840 So. 2d 304 (Fla. 5th DCA 2003).
Affirmed.